 



Exhibit 10.16
SENIOR EXECUTIVE EMPLOYMENT AGREEMENT
          This Senior Executive Employment Agreement (the “Agreement”) is
entered into as of this 21st day of August, 2006 (the “Effective Date”) by and
between Rajesh Sundaram, an individual (“Executive”) and DealerTrack, Inc., a
Delaware corporation (“Employer”) with principal offices at 1111 Marcus Avenue,
Suite M04, Lake Success, NY 11042.
          Section 1. Term
          Employer shall continue to employ Executive and Executive agrees to
continue such employment, upon the terms and conditions hereinafter set forth,
from the Effective Date through and including June 30, 2007 (the “Initial
Term”). This Agreement shall renew automatically for successive one year periods
(each, a “Renewal Term”) unless one party gives notice to the other party, in
writing, at least sixty (60) days prior to the expiration of this Agreement (or
any renewal) of its desire to terminate the Agreement. The term of this
Agreement, including the Initial Term and any Renewal Term, shall be referred to
herein as the “Term”.
          Section 2. Executive’s Duties
          (a) Executive shall be Senior Vice President, Dealer Solutions and
shall report directly to Employer’s Chief Executive Officer or his designee.
Executive shall faithfully and diligently perform his duties at the direction of
Employer’s Chief Executive Officer, or his designee, to the best of Executive’s
ability. Executive shall (i) devote his best efforts, skill, and ability and
full business time and attention to the performance of the services customarily
incident to such office, subject to vacations and sick leave as provided herein
and in accordance with Employer policy, (ii) carry out his duties in a competent
and professional manner; and (iii) generally promote the interests of Employer.
Subject to applicable law, Executive shall not knowingly participate in any
activity that is detrimental to the interests of Employer, DealerTrack Holdings,
Inc. (the “Parent”) or any of their affiliates, including, without limitation,
any public criticism or disparagement of any type by Executive, through the
media or otherwise, of Employer or any of its affiliates or employees, except in
connection with the exercise of Executive’s rights against Employer or any of
its affiliates.
          (b) Executive agrees to abide by all policies applicable to senior
executive officers of Employer promulgated from time to time by Parent or
Employer, as applicable, which policies are enforced uniformly and applicable to
all similar executives of Employer.
          (c) Except for such business travel as may be incident to his duties
hereunder, Executive shall perform his duties at Employer’s offices at the
address set forth in the preamble to this Agreement or at such other location as
may be approved by Employer.
          Section 3. Compensation for Executive’s Services
          In consideration of the duties and services to be performed by
Executive pursuant to Sections 1 and 2 hereof, Executive shall receive:

 



--------------------------------------------------------------------------------



 



          (a) Salary. Executive shall earn salary (the “Salary”) at the annual
rate of Two Hundred Sixty Thousand Dollars ($260,000) (the “Minimum Salary”),
less all applicable federal, state, and local tax withholdings. Such Salary
shall be earned and shall be payable in periodic installments in accordance with
Employer’s payroll practices. During the Term, the Board of Directors of Parent
(the “Parent Board”) or the Compensation Committee of the Parent Board (the
“Compensation Committee”) will review the Salary annually and may in its
discretion increase the Salary, but may not reduce it during the Term unless
Parent institutes salary reductions across the board; provided, however, that in
no event shall the Salary be reduced below the Minimum Salary without
Executive’s written consent.
          (b) Bonus. For each fiscal year of Parent (each, a “Fiscal Year”),
Executive shall be entitled to receive a cash performance bonus (a “Bonus”)
which shall be based on the achievement of certain performance benchmarks by
Parent and/or Employer during such Fiscal Year which shall be determined by the
Parent Board. The Parent Board shall review the target Bonus on an annual basis
and, in its sole discretion, may increase such target Bonus for any Fiscal Year.
The target Bonus shall not be decreased except in connection with company-wide
bonus reductions. The target Bonus for any Fiscal Year shall be at least forty
five (45%) percent of the Salary for such Fiscal Year. The Bonus for each Fiscal
Year shall be paid, if at all, to Executive on a schedule consistent with
Employer’s bonus payments to its other similarly situated senior executive
officers by no later than two and one half (21/2) months following the end of
such Fiscal Year. Executive understands and agrees that the Bonus is established
in part as an inducement for Executive to remain employed by Employer and except
as provided in Section 5(c) of this Agreement, in the event that Executive’s
employment is terminated prior to the end of any Fiscal Year during the Term,
then Executive shall not receive payment of any Bonus for such year. Executive’s
Bonus for Fiscal Year 2006 shall not be pro-rated.
          (c) Additional Compensation. Without limiting the amounts otherwise
set forth in this Agreement, Executive shall receive a payment each month (the
“Additional Compensation”) in arrears from the Effective Date of this Agreement
until the Note described in Section 3(d) below is issued, based on the following
formula:
[ $1,200,000 (the “Face Amount”) ] x [the prime interest rate, as published in
the Wall Street Journal as of the Effective Date, plus 1%, up to an aggregate
maximum rate of 7%) (the “Interest Rate”)] / 12
          (d) Additional Bonus. As an additional inducement for Executive to
remain employed by Employer, Executive shall be eligible to receive an
additional bonus (the “Additional Bonus”), less all applicable federal, state
and local tax withholdings, as follows:

2



--------------------------------------------------------------------------------



 



  (1)   If in any calendar year ending on or before December 31, 2009 (y) the
revenue from sales of Automotive Lease Guide (alg), Inc. (“ALG”) products and
Chrome Systems Corporation (“Chrome”) products (“ALG/Chrome Revenues”) for such
year equals or exceeds $50.0 million (the “ALG/Chrome Revenue Milestone”) and
(z) the EBITDA Ratio for the ALG/Chrome business for such year equals or exceeds
the EBITDA Ratio of the Parent business as a whole (exclusive of the ALG/Chrome
business), then Parent shall promptly issue to Executive a note in the principal
amount of $1,200,000 on the terms described in (d)(3) below (the “Note”).
“EBITDA Ratio” shall mean the ratio of the earnings before interest, taxes,
depreciation, and amortization for the respective business in question divided
by the revenue from such business.     (2)   If ALG/Chrome Revenues for the year
ending December 31, 2009 equal 70% of the ALG/Chrome Revenue Milestone, and
(d)(1)(z) above occurs for that year, Parent shall issue to Executive a Note in
the principal amount of $600,000. If ALG/Chrome Revenues for the year ending
December 31, 2009 are greater than 70% of the ALG/Chrome Revenue Milestone, but
less than 100% of such milestone and (d)(1)(z) above occurs, then Parent shall
issue to Executive a Note in the principal amount of (x) $600,000 plus (y)
$20,000 for each additional $500,000 of ALG/Chrome Revenues for the year ending
December 31, 2009 in excess of 70% of the ALG/Chrome Revenue Milestone and less
than 100% of the ALG/Chrome Revenue Milestone. For the avoidance of doubt, there
will be no additional $20,000 (or portion thereof) added to the principal of the
Note for each incremental additional ALG/Chrome Revenues for the year ending
December 31, 2009 of less than $500,000. For example, if ALG/Chrome Revenues for
the year ending December 31, 2009 are $36,200,000, then an additional amount of
$40,000 (i.e., $20,000 x2) shall be added to the principal amount of the Note
for a total principal amount of $640,000.     (3)   The Note will provide that
(w) it shall bear interest at the Interest Rate, (x) interest accrued on the
Note will be paid to the Executive monthly, (y) it will be payable in full on
June 30, 2010, and (z) it may be prepaid without penalty at any time in Parent’s
sole discretion.

  (i)   Within 90 days following each of the years ending December 31, 2006,
2007, 2008 and 2009, Parent shall deliver to Executive Parent’s calculation,
with reasonable supporting detail (the “Parent’s Calculation”) of ALG/Chrome
Revenues or ALG Revenues, as the case may be, and the applicable EBITDA Ratios
(collectively, the “Financial Milestones”) for the preceding calendar year.

3



--------------------------------------------------------------------------------



 



  (ii)   If Executive disagrees with the Parent’s Calculation, the Executive
may, within 30 days after delivery of the Parent’s Calculation, deliver a notice
to Parent disagreeing with any portion of the Parent’s Calculation for such year
(the “Objection Notice”). The Objection Notice shall specify in reasonable
detail those items or amounts as to which Executive disagrees. If Executive does
not deliver an Objection Notice during such time period or Executive indicates
agreement with the Parent’s Calculation, then the Parent’s Calculation shall be
the agreed upon amounts for the Financial Milestones for such applicable period.
    (iii)   If Executive shall have delivered the Objection Notice within the
30 day period referred to in clause (ii) above, then Parent and Executive shall,
during the 30 days following such delivery, use their good faith efforts to
reach agreement on the disputed items or amounts in order to determine the
Financial Milestones. If Parent and Executive are unable to reach agreement
during such period, they shall promptly thereafter cause a mutually acceptable
independent public accounting firm (the “Accounting Referee”) to review the
disputed items or amounts for the purpose of calculating the Financial
Milestone(s) in dispute. The Accounting Referee may request additional
supporting detail from the Parent pertaining to the portion of the Parent’s
Calculation identified by Executive in the Objection Notice. Within ten
(10) days after delivery of such additional detail, the Executive may supplement
the Objection Notice to add any disputes newly discovered by the Executive from
the additional detail, but only if such item in dispute could not reasonably
have been ascertained from the supporting detail provided by Parent with the
Parent Calculation. The Objection Notice may be supplemented only once. In
making such calculation, the Accounting Referee shall consider only those items
or amounts in the Parent’s Calculation as to which the Executive has disagreed
and which are specifically identified in reasonable notice in the Objection
Notice, as supplemented, if applicable. The Accounting Referee shall deliver to
Parent and Executive, as promptly as practicable, a written report setting forth
its calculation of the items or amounts in dispute. Such report shall be final
and binding upon Parent and Executive, absent manifest error or willful
misconduct. The cost of such review and report shall be borne (x) by Executive,
if Parent’s calculation of the Financial Milestone(s) in dispute is closer to
the Accounting Referee’s determination than

4



--------------------------------------------------------------------------------



 



      Executive’s calculation thereof, (y) by Parent, if the reverse is true and
(z) except as provided in (x) or (y) above, equally by Executive and Parent.

  (4)   If Parent sells or disposes of some or all of the assets of ALG or
Chrome or does not collect fair market value for the products/services of ALG or
Chrome because said products/services were sold as part of a bundle of
products/services offered by Parent, the terms of this Section 3(d) will be
adjusted equitably in the manner described under similar circumstances in that
Asset Purchase Agreement, dated May 25, 2005, by and among Automotive Lease
Guide (alg), LLC, ALG, Executive and other parties (the “Purchase Agreement”).

          (e) Equity. In connection with Executive’s employment, Executive has
been and may continue to be granted stock options (“Stock Options”) to purchase
equity securities of Parent pursuant to the terms of DealerTrack Holdings, Inc.
2001 Stock Option Plan, effective as of August 10, 2001, as amended (“Stock
Option Plan”) or has been or may be granted Stock Options or other equity based
awards pursuant to the terms of the DealerTrack Holdings, Inc. 2005 Incentive
Award Plan, effective as of May 26, 2005, as amended (the “2005 Incentive Award
Plan”), or any other successor equity incentive plans (collectively, the “Stock
Incentive Plans”) Employer shall recommend to the Compensation Committee of the
Board of Directors of Parent that Executive be granted 20,000 Stock Options and
10,000 shares of restricted common stock of Parent to be issued under the terms
and conditions set forth in the 2005 Incentive Award Plan and subject to
Parent’s customary vesting provisions. Except as otherwise provided herein, the
terms of the Stock Options shall be governed by the Stock Incentive Plans.
Executive shall be credited with twenty-four (24) months accelerated vesting of
his Stock Options upon termination of Executive’s employment by: (1) Employer
without Cause (as defined below); or (2) Executive for Good Reason (as defined
below). Executive shall be credited with thirty-six (36) months accelerated
vesting of his Stock Options upon a Change of Control (defined below). Executive
shall be credited with full acceleration and vesting of his Stock Options upon
the earlier of: (1) the elimination of Executive’s position or a termination of
Executive’s employment, in either event, within twelve (12) months after a
Change of Control; (2) a material negative change in Executive’s compensation or
responsibilities within twelve (12) months after a Change of Control; or (3) the
requirement that Executive be based at a location which is more than fifty
(50) miles from Employer’s offices at the address set forth in the preamble to
this Agreement within twelve (12) months after a Change of Control. Anything in
the Stock Incentive Plans to the contrary notwithstanding, if Executive’s
employment is terminated by Executive with Good Reason or by Employer without
Cause, or under circumstances described above which would result in certain
accelerated vesting of any unvested Stock Options held by Executive, the
unexercised portion of any Stock Options held by Executive will not terminate
until the twelve (12) month anniversary of the date of termination of
Executive’s employment. In the event Employer elects to grant equity based
awards other than Options, such grants shall, where appropriate, be subject to
equivalent acceleration provisions as set forth in this Section 3(c). For
purposes hereof, a “Change of Control” shall mean and includes each of the
following:

5



--------------------------------------------------------------------------------



 



     (i) A transaction or series of transactions (other than an offering of
shares of Parent to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) (other than the Parent, any of
its subsidiaries, an employee benefit plan maintained by the Parent or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Parent) directly or indirectly acquires beneficial ownership (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
securities of the Employer or Parent possessing more than 50% of the total
combined voting power of the Employer’s or Parent’s securities outstanding
immediately after such acquisition; or
     (ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Parent Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
Section 3(c)(i) or Section 3(c)(iii)) whose election by the Parent Board or
nomination for election by the Parent’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or
     (iii) The consummation by the Employer or Parent (whether directly
involving the Employer or Parent or indirectly involving the Employer or Parent
through one or more intermediaries) of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale or other disposition of
all or substantially all of the Employer’s or Parent’s assets in any single
transaction or series of related transactions or (z) the acquisition of assets
or stock of another entity, in each case other than a transaction:
     (A) Which results in the Employer’s or Parent’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
Employer or Parent or the person that, as a result of the transaction, controls,
directly or indirectly, the Employer or Parent or owns, directly or indirectly,
all or substantially all of the Employer’s or Parent’s assets or otherwise
succeeds to the business of the Employer or Parent (the Employer or Parent or
such person, the “Successor Entity”)) directly or indirectly, at least a
majority of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and
     (B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 3(c)(iii) as beneficially owning 50% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Employer
or Parent prior to the consummation of the transaction; or

6



--------------------------------------------------------------------------------



 



     (iv) The Employer’s or Parent’s stockholders approve a liquidation or
dissolution of the Employer or Parent.
The Parent Board or its designee shall have full and final authority, which
shall be exercised in its discretion, to determine conclusively whether a Change
of Control of the Employer or Parent has occurred, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.
          (f) Benefits. Employer shall provide Executive with the right to
participate in and receive benefits from all life, accident, disability, medical
and pension plans, and all similar benefits as are from time to time in effect
and are generally made available to similar situated senior executive officers
of Employer. The amount and extent of benefits to which Executive is entitled
shall be governed by the specific benefit plan, as it may be amended from time
to time.
          (g) Expenses. Employer shall promptly reimburse Executive for
reasonable expenses for cellular telephone usage, entertainment, travel, meals,
lodging and similar items incurred in the conduct of Employer’s business. Such
expenses shall be reimbursed in accordance with Employer’s expense reimbursement
policies and guidelines.
          (h) Vacation; Sick Leave. During the Term, Executive shall be entitled
to four weeks (4) weeks vacation per year, paid holidays, sick leave, and
similar benefits, to be earned and used in accordance with Employer’s policy and
procedure for other similarly situated senior executive officers.
          (i) Modification. Employer reserves the right to modify, suspend or
discontinue any and all of the above plans, practices, policies and programs
referenced in Sections 3(f) and (g) at any time in its discretion without
recourse by Executive so long as such action is taken generally with respect to
other similarly situated senior executive officers. Any such modification,
suspension or discontinuance of the plans, practices and policies referenced in
Section 3(g) will not apply to otherwise reimbursable expenses incurred by
Executive prior to any such modification, suspension or discontinuance.
          Section 4. Termination of Employment
          (a) Resignation. Executive may voluntarily terminate his employment
with Employer, at any time, with or without Good Reason, upon written notice to
Employer.
          (b) Termination. Employer may terminate Executive’s employment at any
time, with or without Cause, upon written notice to Executive.
          (c) Death or Disability. Executive’s employment shall terminate
immediately upon Executive’s death. In the event Employer, in good faith,
determines that Executive is unable to perform the functions of his position due
to a Disability (as defined below), it may notify Executive in writing of its
intention to terminate Executive’s employment and Executive’s employment with
Employer shall terminate effective on the thirtieth (30th) day after receipt of
such notice by Executive. For the purposes of this Agreement, “Disability” shall
mean a physical or mental impairment that substantially limits a major life
activity of Executive and renders Executive unable to perform the essential
functions of his position even with reasonable

7



--------------------------------------------------------------------------------



 



accommodation (that does not impose an undue hardship on Employer), and which
has lasted at least (i) sixty (60) consecutive days, (ii) the balance of
Executive’s entitlement to leave, if any, under the Family and Medical Leave
Act, or other similar statute or (iii) the balance of any election period under
the Employer’s long term disability program (without regard to whether Executive
is awarded benefits under such program), whichever is longer.
          (d) Cause. Employer may immediately terminate Executive’s employment
for “Cause” by giving written notice to Executive. For purposes of this
Agreement, “Cause” shall mean:

  (1)   Executive’s commission of an act of fraud or embezzlement upon Employer
or any of its affiliates; or     (2)   Executive’s commission of any willful act
intended to injure the reputation, business, or any business relationship of
Employer or any of its affiliates; or     (3)   Executive is found by a court of
competent jurisdiction to have committed a felony; or     (4)   the refusal or
failure of Executive to perform Executive’s duties with Employer in a competent
and professional manner that is not cured by Executive within ten (10) business
days after a written demand therefore is delivered to Executive by the Board
which specifically identifies the manner in which the Board believes that
Executive has not substantially performed Executive’s duties; provided, further,
however, that if the Board, in good faith, determines that the refusal or
failure by Executive is egregious in nature or is not susceptible of cure, then
no cure period shall be required hereunder; or     (5)   the refusal or failure
of Executive to comply with any of his material obligations under this Agreement
(including any exhibit hereto) that is not cured by Executive within ten (10)
business days after a written demand therefor is delivered to Executive by the
Board which specifically identifies the manner in which the Board believes
Executive has materially breached this Agreement; provided, further, however,
that if the Board, in good faith, determines that the refusal or failure by
Executive is egregious in nature or is not susceptible of cure, then no cure
period shall be required hereunder.

          (e) Good Reason. Executive may terminate his employment for “Good
Reason,” by delivering written notice of such termination (“Employer Default
Notice”) to Employer within sixty (60) days of the occurrence of any of the
following events, each of which shall constitute Good Reason: (i) Employer’s
material breach of any provision of this Agreement, the Stock Incentive Plans or
any agreements thereunder, which has not been cured

8



--------------------------------------------------------------------------------



 



within the allotted time; (ii) a material reduction of Executive’s then current
title, status, authority, responsibility or duties or the assignment to
Executive of any duties materially inconsistent with Executive’s then current
position; (iii) any material reduction in Executive’s salary or benefits;
(iv) the failure of any successor entity to assume the terms of this Agreement
upon any Change of Control; (v) the relocation of Executive to a facility or
location more than fifty (50) miles from Employer’s principal offices at the
address set forth in the preamble to this Agreement; or (vi) the failure of
Employer to renew this Agreement upon the expiration of the Initial Term or any
Renewal Term. The Employer Default Notice shall specify the reason for
Executive’s belief that an event constituting Good Reason has occurred.
Notwithstanding the foregoing, any material breach of this Agreement by
Employer, or other event constituting Good Reason, shall not constitute Good
Reason if any such breach or other event is cured or corrected by Employer
within thirty (30) days following delivery to Employer of the Employer Default
Notice.
          (f) Continuing Obligations. Executive acknowledges and agrees that any
termination under this Section 4 is not intended, and shall not be deemed or
construed, to affect in any way any of Executive’s covenants and obligations
contained in Sections 6, 7, and 8 hereof, which shall continue in full force and
effect beyond such termination for any reason.
          Section 5. Termination Obligations
          (a) Resignation. If Executive’s employment is terminated voluntarily
by Executive without Good Reason, Executive’s employment shall terminate without
further obligations to Executive other than for payment of the sum of any unpaid
Salary determined by the Board and reimbursable expenses and vacation accrued
and owing to Executive prior to the termination. The sum of such amounts shall
hereinafter be referred to as the “Accrued Obligations,” which shall be paid to
Executive or Executive’s estate or beneficiary within thirty (30) days of the
date of termination. If Executive voluntarily terminates his employment without
Good Reason and within (30) days of such termination, Employer determines that
it would have had Cause to terminate Executive pursuant to Section 4(d),
Executive shall be deemed to have been terminated for Cause and the terms of
Section 5(b) shall apply.
          (b) Cause. If Executive’s employment is terminated by Employer for
Cause, this Agreement shall terminate without further obligations to Executive
other than for the timely payment of Accrued Obligations. If it is subsequently
determined by an arbitrator, pursuant to Section 19 hereof, that Employer did
not have Cause for termination, then Employer’s decision to terminate shall be
deemed to have been made without Cause and the terms of Section 5(c) shall
apply.
          (c) By Employer Other than for Cause or Death or Disability; By
Executive for Good Reason.
               (1) If (A) Employer terminates Executive’s employment for a
reason other than Cause, or due to Executive’s death or Disability, or
(B) Executive terminates his employment for Good Reason, Employer shall have no
further obligations to Executive other than for (i) the payment of Accrued
Obligations, (ii) severance pay in an amount equal to twenty-four (24) months of
Salary to be paid in equal installments in accordance with Employer’s

9



--------------------------------------------------------------------------------



 



payroll practices during the period beginning on the Severance Commencement Date
(as defined below) and ending on the 24-month anniversary of the date of the
Executive’s termination of employment (the “Date of Termination”); provided,
however, that, notwithstanding the foregoing, if the Severance Commencement Date
is the six-month anniversary of the Date of Termination, then Employer shall, as
of the six-month anniversary of the Date of Termination, pay to the Executive a
lump-sum amount equal to 25% of the Severance Amount (with the other 75% of the
Severance Amount payable to the Executive in equal monthly installments during
the period beginning on the six-month anniversary of the Date of Termination and
ending on the 24-month anniversary thereof), and (iii) a pro rata bonus
calculated based on multiplying the percentage of the year Executive worked for
Employer during the year of his termination by the Bonus received by Executive
during the preceding year, (iv) the reimbursement of premiums otherwise payable
by Executive pursuant to COBRA for a period of up to 12 months, or until
Executive no longer is eligible for COBRA continuation coverage, whichever is
earlier, (v) the Additional Bonus, payable, if any, as set forth in Section 3(d)
above, and (vi) the Additional Compensation, payable as set forth in Section
3(c) above until the earlier of June 30, 2010 or the Note is issued. For
purposes of this Section 5, “Severance Commencement Date” shall mean (x) if any
stock of Employer or its affiliates is publicly traded on an established
securities market or otherwise and the Board (or its delegate) determines in its
discretion that as of the Date of Termination the Executive is a “key employee”
(within the meaning of Section 416(i) of the Internal Revenue Code of 1986, as
amended (the “Code”)), as interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder) and that Section 409A of the Code applies with respect to a
payment to the Executive pursuant to Section 5(c)(1)(ii), the six-month
anniversary of the Date of Termination; or (y) if the Board (or its delegate)
determines in its discretion that the Executive is not such a “key employee” as
of the Date of Termination (or that Section 409A of the Internal Revenue Code
does not apply with respect to a payment to the Executive pursuant to
Section 5(c)(1)(ii)), the Date of Termination. The payments described in this
Section 5(c)(1), except for those set forth in Section 5(c)(1)(ii) and (iv),
shall be made within thirty (30) days of the Date of Termination.
               (2) If Executive terminates his employment for Good Reason and it
is subsequently determined by an arbitrator, pursuant to Section 20 hereof, that
Executive did not have Good Reason for termination, then Executive’s decision to
terminate for Good Reason shall be deemed to have been a voluntary resignation,
the terms of Section 5(a) shall apply, and all monies paid to Executive pursuant
to this Section 5(c)(1), except for those monies paid pursuant to
Section 5(c)(1)(i), shall be immediately returned to Employer.
               (3) The amounts payable pursuant to Section 5(c)(1) shall be the
only amounts Executive shall receive for termination in accordance with this
Section 5(c); provided, however, that no amounts shall be payable pursuant to
this section 5(c) on or following the date Executive breaches any of Sections 7,
8 or 9 of this Agreement.
          (d) Mitigation. In the event Executive’s employment with Employer is
terminated pursuant to this Section 5, Executive shall be obligated to mitigate
any severance payments due to Executive in accordance with Section 5(c)(1)(ii)..
Executive shall be required to notify Employer, in writing, within seven
(7) days of obtaining subsequent employment by an unrelated party, which shall
include, without limitation, self-employment, consulting or other

10



--------------------------------------------------------------------------------



 



arrangement, but not passive investment activities. In the event Executive
obtains other employment during any severance payout period described in
Section 5(c)(1)(ii), the severance payments due to Executive thereunder shall be
reduced to an amount equal to the lesser of (i) fifty (50%) percent of
Executive’s Salary immediately prior to the Date of Termination or (ii) fifty
(50%) percent of Executive’s base compensation received for subsequent
employment, self-employment, consulting or other arrangement, commencing on the
date Executive commences providing services in his new capacity. Nothing herein
shall require Executive to seek employment, self-employment, consulting or other
arrangement.
          (e) Release. Notwithstanding anything to the contrary contained
herein, no severance payments required hereunder shall be made by Employer until
such time as Executive shall execute a general release for the benefit of
Employer and its affiliates in a form satisfactory to Employer. Such general
release shall not apply to (i) Executive’s rights under any Stock Incentive Plan
award agreements, (ii) Executive’s rights, as applicable, to indemnification
under Employer’s or Parent’s charter or bylaws, any indemnification agreement or
applicable law, or (iii) Executive’s rights under the Purchase Agreement.
          (f) Equity Compensation Awards. Except as expressly provided herein,
except for the provisions of Section 3(e) of this Agreement, the terms of the
Stock Incentive Plans and any related award agreements and/or notice of grant
shall govern the termination, vesting, and/or exercise of Executive’s stock
options or other equity awards upon the termination of Executive’s employment
for any reason.
          (g) Exclusive Remedy. Executive agrees that the payments set forth in
this Agreement shall constitute the exclusive and sole remedy for any
termination of Executive’s employment and Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to this Agreement.
          (h) Termination of Executive’s Office. Following the termination of
Executive’s employment for any reason, Executive shall hold no further office or
position with Employer or any of its affiliates.
          Section 6. Parachute Payments.
          (a) If it is determined by a nationally recognized United States
public accounting firm selected by the Employer and approved in writing by the
Executive (which approval shall not be unreasonably withheld) (the “Auditors”)
that any payment or benefit made or provided to the Executive in connection with
this Agreement or otherwise (including without limitation any Stock Option or
other equity based award vesting) (collectively, a “Payment”), would be subject
to the excise tax imposed by Section 4999 of the Code (the “Parachute Tax”),
then the Employer shall pay to the Executive, prior to the time the Parachute
Tax is payable with respect to such Payment, an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(including any Parachute Tax) imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Parachute Tax imposed
upon the Payment. The amount of any Gross-Up Payment shall be determined by the
Auditors, subject to adjustment, as necessary, as a result of any Internal
Revenue Service position. For purposes of making the calculations required by
this Agreement,

11



--------------------------------------------------------------------------------



 



the Auditors may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code, provided that
the Auditors’ determinations must be made with substantial authority (within the
meaning of Section 6662 of the Code).
          (b) The federal tax returns filed by the Executive (and any filing
made by a consolidated tax group which includes the Employer) shall be prepared
and filed on a basis consistent with the determination of the Auditors with
respect to the Parachute Tax payable by the Executive. The Executive shall make
proper payment of the amount of any Parachute Tax, and at the request of the
Employer, provide to the Employer true and correct copies (with any amendments)
of his federal income tax return as filed with the Internal Revenue Service, and
such other documents reasonably requested by the Employer, evidencing such
payment. If, after the Employer’s payment to the Executive of the Gross-Up
Payment, the Auditors determine in good faith that the amount of the Gross-Up
Payment should be reduced or increased, or such determination is made by the
Internal Revenue Service, then within ten (10) business days of such
determination, the Executive shall pay to the Employer the amount of any such
reduction, or the Employer shall pay to the Executive the amount of any such
increase; provided, however, that in no event shall the Executive have any such
refund obligation if it is determined by the Employer that to do so would be a
violation of the Sarbanes-Oxley Act of 2002, as it may be amended from time to
time; and provided, further, that if the Executive has prior thereto paid such
amounts to the Internal Revenue Service, such refund shall be due only to the
extent that a refund of such amount is received by the Executive; and provided,
further, that (i) the fees and expenses of the Auditors (and any other legal and
accounting fees) incurred for services rendered in connection with the Auditor’s
determination of the Parachute Tax or any challenge by the Internal Revenue
Service or other taxing authority relating to such determination shall be paid
by the Employer and (ii) the Employer shall indemnify and hold the Executive
harmless on an after-tax basis for any interest and penalties imposed upon the
Executive to the extent that such interest and penalties are related to the
Auditor’s determination of the Parachute Tax or the Gross-Up Payment.
Notwithstanding anything to the contrary herein, the Executive’s rights under
this Section 6 shall survive the termination of his employment for any reason
and the termination or expiration of this Agreement for any reason.
          Section 7. Restrictions Respecting Confidential Information
          Executive hereby covenants and agrees that, during his employment and
thereafter, Executive will not, under any circumstance, disclose in any way any
Confidential Information (as defined below) to any other person other than
(i) at the direction of and for the benefit of Employer, (ii) to his attorney or
other advisers in connection with Executive’s enforcement of his rights
hereunder, provided such individuals or entities agree to be bound by the
confidentiality restrictions herein contained, and if such Confidential
Information is relevant to such enforcement action, to the court or arbitrator,
as applicable, subject to a protective order. For the purposes of the foregoing,
“Confidential Information” means any information pertaining to the assets,
business, creditors, vendors, manufacturers, customers, data, employees,
financial condition or affairs, formulae, licenses, methods, operations,
procedures, reports, suppliers, systems and technologies of Employer and its
affiliates, including (without limitation) the contracts, patents, trade secrets
and customer lists developed or otherwise acquired by Employer and its
affiliates; provided, however, that Confidential Information shall exclude any
information

12



--------------------------------------------------------------------------------



 



that was, is, or becomes publicly available other than through disclosure by
Executive or any other person known to Executive to be subject to
confidentiality obligations to Employer. All Confidential Information is and
will remain the sole and exclusive property of Employer and its affiliates.
Following the termination of his employment, Executive shall return all
documents and other tangible items containing Confidential Information to
Employer, without retaining any copies, notes or excerpts thereof.
          Section 8. Proprietary Matters
          Executive expressly understands and agrees that any and all
improvements, inventions, discoveries, processes, or know-how that are generated
or conceived by Executive during the Term (collectively, the “Inventions”) will
be the sole and exclusive property of Employer, and Executive will, whenever
requested to do so by Employer (either during the Term or thereafter), execute
and assign any and all applications, assignments and/or other instruments and do
all things which Employer may deem necessary or appropriate in order to apply
for, obtain, maintain, enforce and defend patents, copyrights, trade names or
trademarks of the United States or of foreign countries for said Inventions, or
in order to assign and convey or otherwise make available to Employer the sole
and exclusive right, title, and interest in and to said Inventions,
applications, patents, copyrights, trade names or trademarks; provided, however,
that the provisions of this Section 8 shall not apply to an Invention that
Executive developed entirely on his own time without using Employer’s
Confidential Information except for those Inventions that either (i) directly
and materially relate, at the time of conception or reduction to practice of the
invention, to Employer’s business, or actual or demonstrably anticipated
research or development of Employer, or (ii) directly and materially result from
any work performed by Executive for Employer. Executive shall promptly
communicate and disclose to Employer all Inventions conceived, developed or made
by him during his employment by Employer, whether solely or jointly with others,
and whether or not patentable or copyrightable, (a) which relate to any matters
or business of the type carried on or being developed by Employer, or (b) which
result from or are suggested by any work done by him in the course of his
employment by Employer. Executive shall also promptly communicate and disclose
to Employer all material other data obtained by him concerning the business or
affairs of Employer in the course of his employment by Employer.
          Section 9. Nonsolicitation/Non-Compete
          (a) Executive agrees that throughout his employment and for a period
of two (2) years following the termination of his employment for any reason, he
will not directly or indirectly, own, manage, operate, control, or participate
in the ownership, management, operation, or control of, or be connected with, or
have any financial interest in, any Competitor. Ownership, for personal
investment purposes only, of not to exceed (i) individually, two (2%) percent of
the outstanding capital stock of any privately held entity, or (ii) voting stock
of any publicly held corporation shall not constitute a violation hereof. For
purposes of this Agreement, the term “Competitor” shall mean any individual or
entity, present or future, then providing any of the following products or
services: (1) a multi-finance source automotive finance portal, (2) electronic
contracting for automotive finance or lease transactions, other than at a
financing source entity that purchases electronic contracts or leases from
automotive dealers, (3) automotive lease, retail and/or balloon payment
comparison or desking tools or (4) any other

13



--------------------------------------------------------------------------------



 



sales or finance and insurance-related products or services for automotive
dealerships similar to any products or services offered by Employer or any of
its affiliates.
          (b) Executive agrees that during his employment with Employer and for
a period of two (2) years following the termination of his employment for any
reason, he will not actively solicit for employment, consulting or any other
arrangement any employee of Employer or any of its present or future affiliates
(while an affiliate).
          (c) Executive agrees that during his employment with Employer and for
a period of two (2) years following the termination of his employment for any
reason, he will not influence or attempt to influence customers of Employer or
any of its present or future affiliates, either directly or indirectly, to
divert their business to any Competitor.
          (d) The restrictions contained in this Section 9 are necessary for the
protection of the business and goodwill of Employer and are considered by
Executive to be reasonable for such purpose. Further, Executive represents that
these restrictions will not prevent him from earning a livelihood during the
restricted period.
          (e) This Section 9 shall survive the termination or expiration of this
Agreement.
          Section 10. Equitable Relief
          Executive acknowledges and agrees that Employer will suffer
irreparable damage which cannot be adequately compensated by money damages in
the event of a breach, or threatened breach, of any of the terms and provisions
of Sections 7, 8 and 9 of this Agreement, and that, in the event of any such
breach, or threatened breach, Employer will not have an adequate remedy at law.
It is therefore agreed that Employer, in addition to all other such rights,
powers, privileges and remedies that it may have, shall be entitled to
injunctive relief, specific performance or such other equitable relief as
Employer may request to enforce any of those terms and provisions and to enjoin
or otherwise restrain any act prohibited thereby, and Executive will not raise
and hereby waives any objection or defense that there is an adequate remedy
available at law. Notwithstanding the provisions of Section 20 of this
Agreement, Executive agrees that Employer shall be entitled to seek such
injunctive relief, without bond, in a court of competent jurisdiction and
Executive hereby consents to the jurisdiction of the state and federal courts of
New York for purposes of such an action. Executive agrees that any claim he may
have against Employer or any of its affiliates shall not constitute a defense
against the issuance of any such equitable relief. The foregoing shall not
constitute a waiver of any of Employer’s rights, powers, privileges and remedies
against or in respect of a breaching party or any other person or thing under
this Agreement, or applicable law.
          Section 11. Notice
          Any notice, request, demand or other communication hereunder shall be
in writing, shall be delivered by hand or sent by registered or certified mail
or by reputable overnight delivery service, postage prepaid, to the addressee at
the address set forth below (or at such other address as shall be designated
hereunder by written notice to the other party hereto) and shall be deemed
conclusively to have been given when actually received by the addressee.

14



--------------------------------------------------------------------------------



 



          All notices and other communications hereunder shall be addressed as
follows:
If to Executive at the address set forth in the Employer’s
payroll records.
If to Employer:
Senior Vice President, Human Resources
DealerTrack Holdings, Inc.
1111 Marcus Avenue, Suite M04
Lake Success, NY 11042
With a copy to:
General Counsel
DealerTrack Holdings, Inc.
1111 Marcus Avenue, Suite M04
Lake Success, NY 11042
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
          Section 12. Legal Counsel
          In entering into this Agreement, the parties represent that they have
relied upon the advice of their attorneys, who are attorneys of their own
choice, and that the terms of this Agreement have been completely read and
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.
          Section 13. Section and Other Headings
          The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
          Section 14. Governing Law
          This Agreement has been executed and delivered, and shall be governed
by and construed in accordance with the applicable laws pertaining, in the State
of New York, without regard to conflicts of laws principles.
          Section 15. Severability
          In the event that any term or provision of this Agreement shall be
finally determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by a governmental authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability, to the maximum extent permissible by law, (a) by or
before that authority of the remaining terms and provisions of this

15



--------------------------------------------------------------------------------



 



Agreement, which shall be enforced as if the unenforceable term or provision
were deleted, or (b) by or before any other authority of any of the terms and
provisions of this Agreement.
          Section 16. Counterparts
          This Agreement may be executed in two counterpart copies of the entire
document or of signature pages to the document, each of which may be executed by
one of the parties hereto, but all of which, when taken together, shall
constitute a single agreement binding upon both of the parties hereto.
          Section 17. Benefit
          This Agreement shall be binding upon and inure to the benefit of the
respective parties hereto and their legal representatives, successors and
assigns. Insofar as Executive is concerned, this Agreement, being personal,
cannot be assigned; provided, however, that should Executive become entitled to
payment pursuant to Section 5 hereof, he may assign his rights to such payment
to his legal representatives, successors, and assigns. Without limiting the
generality of the foregoing, all representations, warranties, covenants and
other agreements made by or on behalf of Executive in this Agreement shall inure
to the benefit of the successors and assigns of Employer.
          Section 18. Modification
          This Agreement may not be amended or modified other than by a written
agreement executed by all parties hereto.
          Section 19. Entire Agreement
          Except as provided in Section 5(f) hereof, this Agreement contains the
entire agreement of the parties and supersedes all other representations,
warranties, agreements and understandings, oral or otherwise, among the parties
with respect to the matters contained herein, including any prior employment
agreements between Executive and Employer or any affiliate of Employer. Nothing
in this Agreement shall be deemed to affect in any way the term or
enforceability of that certain Unfair Competition and NonSolicitation Agreement
by and between ALG and Executive or the Relocation Letter sent to Executive in
connection with his relocation to New York which agreements shall remain in full
force and effect.
          Section 20. Arbitration
          (a) Executive agrees that any dispute or controversy arising out of,
relating to, or in connection with this Agreement or the termination thereof, or
the interpretation, validity, construction, performance, breach, or termination
thereof, shall be settled by expedited, binding arbitration to be held in New
York, New York in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The arbitrator may award
the prevailing party its reasonable attorney’s fees.

16



--------------------------------------------------------------------------------



 



          (b) The arbitrator shall apply New York law to the merits of any
dispute or claim, without reference to rules of conflicts of law. The
arbitration proceedings shall be governed by federal arbitration law and by the
Rules, without reference to state arbitration law.
          (c) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE IS
AGREEING TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OF TERMINATION THEREOF, TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP INCLUDING, BUT NOT LIMITED TO, STATUTORY DISCRIMINATION CLAIMS.
          Section 21. Representations and Warranties of Executive
          In order to induce Employer to enter into this Agreement, Executive
represents and warrants to Employer, to the best of his knowledge after the
review of his personnel files, that: (a) the execution and delivery of this
Agreement by Executive and the performance of his obligations hereunder will not
violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement or other understanding to which Executive is a
party or by which he is or may be bound or subject; and (b) Executive is not a
party to any instrument, agreement, document, arrangement or other understanding
with any person (other than Employer) requiring or restricting the use or
disclosure of any confidential information or the provision of any employment,
consulting or other services.
          Section 22. Waiver of Breach
          Except as may specifically provided herein, the failure of a party to
insist on strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any term of this Agreement. Any
waiver hereto must be in writing.
          Section 23. Section 409A. The parties acknowledge and agree that, to
the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that Employer determines that any amounts payable hereunder will be immediately
taxable to the Executive under Section 409A of the Code and related Department
of Treasury guidance, Employer may (a) adopt such amendments to this Agreement
and appropriate policies and procedures, including amendments and policies with
retroactive effect, that Employer determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by this Agreement
and/or (b) take such other actions as Employer determines necessary or
appropriate to comply with the requirements of Section 409A of the Code and
related Department of

17



--------------------------------------------------------------------------------



 



Treasury guidance, including such Department of Treasury guidance and other
interpretive materials as may be issued after the Effective Date.
[signature page follows]

18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Agreement as of the date first written above.

             
 
                EXECUTIVE:    
 
                /s/ Rajesh Sundaram                                            
    Rajesh Sundaram    
 
           
 
  Date:        
 
           
 
                EMPLOYER:    
 
           
 
  By:   /s/ Ana Herrera    
 
           
 
           
 
  Name:   Ana Herrera    
 
           
 
  Title:   Vice President, HR    
 
           
 
  Date:   11/20/06    

